Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response application 16/649100 filed on 03/19/20. 

Summary of claims
	
Claims 1-11 are pending.

Claims 1-11 are rejected.	








Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worry et al. (US Pub. 2016/0261127).

As to claim 1 and 11 the prior art teach a battery management apparatus connectable to a power conversion system through a first terminal and a second terminal of the power conversion system, the battery management apparatus comprising: 

a first battery pack (see fig 1 paragraph 0038-0042); 

a second battery pack (see fig 1-2 paragraph 0040-0046); 

a first switch connected in series to the first battery pack between the first terminal and the second terminal (see fig 1-2 paragraph 0040-0046); 

a second switch connected in series to the second battery pack between the first terminal and the second terminal (see fig 1-3 paragraph 0046-0054); 

and a control unit operably coupled to the first switch and the second switch, wherein the control unit being configured to: determine whether a pack current of the first battery pack and a pack current of the second battery pack are within a preset current range in a shutdown preparation mode in response to a first notification signal from the power conversion system, while any one of balancing steps for parallel connection between the first battery pack and the second battery pack is performed (see fig 1-5 paragraph 0054-0064 and background);

turn off the first switch and the second switch when the pack current of the first battery pack and the pack current of the second battery pack are determined to be within the preset current range (see fig 1-6 paragraph 0061-0072).

As to claim 2 the prior art teach wherein the control unit is further configured to execute the shutdown preparation mode at a time point at which a preset preparation period has passed from a time point at which the first notification signal was received by the control unit (see fig 3-7 paragraph 0065-0075).

As to claim 3, the prior art teach wherein the preset preparation period is equal to or longer than a tracking period of the power conversion system (see fig 3-7 paragraph 0070-0077); and the tracking period indicates a minimum time required for the power conversion system to reduce power supplied between the first terminal and the second terminal down to OW (see fig 3-7 paragraph 0073-0080 and background).

As to claim 4 the prior art teaches wherein the control unit is further configured to resume one of the balancing steps being performed at the time point at which the first notification signal was received, when a second notification signal from the power conversion system is received before the preset preparation period has passed from the time point at which the first notification signal was received (see fig 3-7 paragraph 0075-0085).

As to claim 5 the prior art teaches wherein the control unit is further configured to execute a current diagnosis mode for monitoring each of the pack current of the first battery pack and the pack current of the second battery pack for an indefinite time, when at least one of the pack current of the first battery pack and the pack current of the second battery pack at 

As to claim 6 the prior art teaches wherein the control unit is further configured to turn off the first switch and the second switch, when the pack current of the first battery pack and the pack current of the second battery pack are within the preset current range during execution of the current diagnosis mode (see fig 4-9 paragraph 0078-0088).

As to claims 7 the prior art teach wherein the control unit is further configured to maintain the first switch and the second switch in a turn on state when a second notification signal from the power conversion system is received during execution of the current diagnosis mode, in case that when the first switch and the second switch were already turned on at the time point at which the first notification signal was received by the control unit (see fig 4-10 paragraph 0085-0095).

As to claim 8 the prior art teach wherein the first notification signal indicates that power supply from an electrical grid electrically connected to the power conversion system was interrupted (see fig 3-7 paragraph 0068-0078 and summary). 

As to claim 9, the prior art teach wherein the second notification signal indicates that power supply from the electrical grid is resumed (see fig 3-7 paragraph 0080-0090).

As to claim 10 the prior art teach wherein the power conversion system is connectable to the battery management apparatus through the first terminal and the second terminal (see fig 1-5 paragraph 0051-0061).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851